Citation Nr: 0948845	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  04-07 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to July 23, 2002, for 
adding a dependent to the Veteran's compensation award.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant's representative


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to September 
1993.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, that denied the Veteran's 
claim of entitlement to an earlier effective date for the 
grant of dependent awards.

The Veteran's representative appeared before a hearing of the 
undersigned Acting Veterans Law Judge in May 2004.  In 
January 2006 and April 2008, the Board remanded this case to 
the RO for further development.  

The Board points out that, originally, this claim was for 
dependent benefits for the Veteran's two minor male children, 
"NDM" and "MJM".  However, by a September 2009 
supplemental statement of the case (SSOC), dependent benefits 
were granted for "NDM" from the date of his birth in March 
1999; as such, the only remaining issue in appellate status 
is the matter of entitlement to a grant of dependent benefits 
for "MJM" prior to July 23, 2002.


FINDINGS OF FACT

1.  The Veteran's dependent, "MJM", was born on June [redacted], 
2000.

2.  The RO was notified of the existence of the Veteran's 
dependent, "MJM" by a signed statement from the Veteran 
received on July 23, 2002.






CONCLUSION OF LAW

The criteria for an effective date prior to July 23, 2002, 
for adding the dependent "MJM" to the Veteran's 
compensation award, have not been met.  38 U.S.C.A. § 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 3.401 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in February 2006, as well as Board 
remands in January 2006 and April 2008, a statement of the 
case dated December 2003, and several SSOCs.  These documents 
informed the Veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the Veteran should provide.  Therefore, the 
Board finds that any notice errors did not affect the 
essential fairness of this adjudication, and that it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal.  No prejudice has been alleged in 
the timing of this latter notice, and none is apparent from 
the record; and the claim was readjudicated during the course 
of this appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a timing defect may be cured by the 
issuance of fully compliant notification followed by a re- 
adjudication of the claim).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to her claim for benefits, such as 
obtaining VA medical records and private medical records, and 
providing the Veteran with an opportunity for a hearing 
before the undersigned in May 2004.  Consequently, the Board 
finds that the duty to notify and assist has been satisfied.

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes her written contentions, service 
treatment and personnel records, VA medical records and 
examination reports, and personal hearing testimony.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran argues that she should be provided dependency 
benefits for her minor child, "MJM", from June [redacted], 2000, the 
date of his birth, rather than July 23, 2002, the date she 
notified the RO of the existence of this dependent.  She 
argues that any failure to promptly notify the RO of her 
dependent was due to either diminished mental capacity 
attributed to her service-connected disabilities, or 
misinformation from the VA or a service representative, and 
she should, therefore, not be penalized for the delay in 
reporting her dependent.

The law provides that a Veteran who is entitled to 
compensation, and whose disability is rated not less than 30 
percent, shall be entitled to additional compensation for 
dependents.  38 U.S.C.A. § 1115.

VA's regulations provide that the effective date for payment 
of additional compensation for dependents shall be the latest 
of the following dates:

(1) Date of claim.  This term means the following, listed in 
their order of applicability: (i) Date of Veteran's marriage, 
or birth of his or her child, or, adoption of a child, if the 
evidence of the event is received within 1 year of the event; 
otherwise (ii) Date notice is received of the dependent's 
existence, if evidence is received within 1 year of the 
Department of Veterans Affairs request.  (2) Date dependency 
arises.  (3) Effective date of the qualifying disability 
rating provided evidence of dependency is received within 1 
year of notification of such rating action.  (4) Date of 
commencement of Veteran's award. 38 C.F.R. § 3.401(b).

In the instant case, the Veteran informed the RO of her 
dependent child, "MJM", in a signed statement (Declaration 
of Status of Dependents, VA Form 21-686c) received at the RO 
on July 23, 2002.  "MJM's" date of birth was listed as June 
[redacted], 2000, over two years prior to the receipt of this 
statement.  There is simply no evidence of record showing 
that the RO was ever informed of the existence of "MJM", 
the Veteran's dependent, until this July 23, 2002 statement.  
As such, 38 C.F.R. § 3.401(b) clearly indicates that the 
effective date for the grant of additional dependent's 
benefits should be the date notice was received of the 
dependent's existence that, in this case, is July 23, 2002, 
the current effective date.  There is therefore no legal 
basis on which the Veteran could be granted any earlier 
effective date for the grant of dependent benefits for 
"MJM".  Although the Veteran has argued she might have been 
misinformed by the VA or a service organization as to this 
law regarding effective dates, there is simply no evidence of 
that in the records.  The law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary." Crain v. Principi, 17 Veteran. App. 182, 190 
(2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(quoting Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  

However, even assuming, arguendo, that VA representatives 
improperly advised the Veteran of the law regarding effective 
dates for the grant of dependent benefits, the remedy for 
breach of such obligation could not involve payment of 
benefits where statutory requirements for such benefits were 
not met.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  
It is regrettable if the Veteran may have received inaccurate 
advice regarding her eligibility for an earlier effective 
date for the grant of dependent benefits, but this would not 
create any legal right to benefits where such benefits are 
otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 
351 (1995); see also McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) ("[e]rroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits.").  Once again, the Board must emphasize that it 
has no discretion in this matter.  38 U.S.C.A. § 7104.

The Veteran has also argued that her service-connected 
disabilities somehow prevented her from understanding that 
she needed to promptly inform VA of the existence of her 
dependents.  The Board has, therefore, considered the 
doctrine of equitable tolling.  The Federal Circuit Court has 
noted that, in order to obtain the benefit of equitable 
tolling, a claimant must show that the failure to file was 
the direct result of a mental illness that rendered him or 
her incapable of "rational thought or deliberate decision 
making," or "incapable of handling [his] own affairs or 
unable to function [in] society."  Barrett v. Principi, 363 
F.3d 1316 (Fed. Cir. 2004), citing Smith-Haynie v. Dist. Of 
Columbia, 155 F.3d 575, 579 (D.C. Cir. 1998) and Melendez-
Arroyo v. Cutler-Hammer de P.R., Co., 273 F.3d 30, 39 (1st 
Cir. 2001).

However, as determined in Barrett, a medical diagnosis alone 
or vague assertions of mental problems is not sufficient to 
warrant equitable tolling.  Barrett, 363 F.3d at 1321.  The 
Board does concede that the Veteran's service-connected 
disabilities do create some cognitive impairment.  However, 
the Board points out that, while the Veteran is currently 
rated as 100 percent disabled, she was found competent by a 
March 1996 RO decision, and no further objective medical 
evidence has been presented that suggests she is incompetent.  
Accordingly, the appellant has not demonstrated that her 
failure to file a timely Declaration of Status of Dependents 
form was due to mental incapacity.  As such, the Board finds 
no basis for equitable tolling of the filing deadline.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an effective date prior to July 23, 2002, for 
adding a dependent to the Veteran's compensation award, is 
denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


